﻿
Allow me to congratulate you, Sir, on your election as President of the General Assembly. On behalf of my country and of myself personally, I am
Pleased to express our confidence in your ability to undertake the important duties with which you have been entrusted. I also extend to the President of the General Assembly at its previous session, Mr. Dante Caputo, our deep appreciation for the exemplary manner in which he carried out his difficult tasks.
Furthermore, I would like to give special recognition to the Secretary-General for his untiring activities on behalf of the objectives of the United Nations. Yesterday, my colleague the Foreign Minister of France spoke on behalf of the European Community and carefully enumerated the principal themes to be debated here and the Community's position on these issues. They are positions which my country naturally shares, without prejudice to any particular considerations which arise from our special ties to other countries and continents - ties that constitute an important part of our national identity and that have contributed positively to the positions taken by the Community before the world.
Conscious of its past, Portugal has always involved itself in the great issues that concern not only East-West relations, but those between North and South. All those who, like us, defend the principles of democracy, liberty and human rights must continue to work for an improved climate of solidarity between men and among nations.
In this context, I would mention the proposal presented by the Portuguese Prime Minister at the Parliamentary Assembly of the Council of Europe in May 1988, concerning the creation in Lisbon of a centre for global interdependence and solidarity. Covering diverse areas and themes and with a flexible structure, the centre would play an important role in the exchange of ideas and projects? a place for study and meetings, it should promote a mutual awareness and understanding of problems and experiences between peoples of the North and South.
Portugal's activity in this sector is not limited to the support of such a centre. Through our participation in the Governing Council of the United Nations Development Programme (UNDP), to which we were recently elected, we shall dedicate ourselves fully to the activities of that important organ of the United Nations. History has ensured that an exceptional relationship should exist between Portugal and the other Portuguese-speaking countries, which today include 200 million human beings scattered over the four corners of the glebe. Then will Angola be able to progress on the path of national reconstruction, Progress and development. We have folded with the greatest attention and care the quadripartite discussions that took place throughout 1988. The constructive spirit that prevailed then was to be crowned by success with the signing of the already historic agreements reached in Brazzaville and New York. Portugal is mindful of the historical and cultural relations that bind it to the great Angolan nation. For that reason we hope that the spirit of peace will be fruitful.  The process will be long and difficult, calling for great persistence, tolerance, courage and vision, but the Angolan people surely will know how to sacrifice the unnecessary and combine their efforts so as to make reconciliation a reality. 
For our part, we shall continue to do our utmost to support all the efforts under way. It is pertinent here to salute the mediation efforts of President Mobutu Sese Seko, which will undoubtedly benefit the people of Angola, Africa and the world. Also in Mozambique, efforts are being made to put an end to a situation which has been especially painful for its people and which has taken a heavy human and economic toll, we share the hopes of the Mozambican Government and people that the path to peace and reconstruction will soon be found. It is the people of Mozambique who must decide which path to take. Portugal is following with great interest the efforts undertaken to overcome the differences that separate the Mozambican people as well as the significant contribution made by the churches of that country in the interest of national reconciliation. However, for this solution to become permanent it is essential that all the States in the region, and others that have ties with it, diligently seek all means of useful consensus leading to peace.
We understand, on the other hand, that the resolution of tensions in southern Africa depends, to a large extent, on the posture adopted by the Republic of South Africa. We hope that the paths to regional understanding and dialogue will continue to be explored so that the climate of cooperation necessary for progress and development in southern Africa will be created. The fulfilment of that objective is none the less inseparable from the process of change in South African society, which should lead to the dismantling of apartheid and the establishment of full democracy on a non-racial basis. 
The international community demands a change in the situation of polarization that exists between the black majority and the white minority, an end to the emergency measures in place since 1985 and the release of political prisoners, including Nelson Mandela. Portugal advocates dialogue, both on the international level and on the internal level, as the means of resolving the problems of this area. We have expressed unequivocally our feeling that certain political, diplomatic or financial pressures, if combined with a careful and persuasive dialogue, could well produce positive results and lead to the desired transformations.
It is in that perspective that my country is following attentively the process which will shortly lead to the independence of Namibia and will participate as an observer in the electoral process. In the interests of reaching a desirable equilibrium and progress in all of southern Africa, we believe it to be fundamentally important that the future State of Namibia be based on stability, tolerance and economic and social progress.
We expect all participants in the process to honour their undertakings. On the other hand, the presence of the United Nations Transition Assistance Group (UNTAG) in the Territory and the efficient and persevering actions of Secretary-General Perez de Cuellar and his two associates will ensure the success of this enterprise. Portugal shares a close relationship with Latin America, deriving from age-long historical and cultural links, particularly those which bind it to the great Portuguese-speaking nation of Brazil.
We have expressed our solidarity with the Latin American nations regarding the consolidation of their democratic institutions. These have fortunately become widespread today, despite adverse circumstances which have affected economic development and political stability.
I should like to stress the importance of in' -national solidarity in resolving the debt problem, a matter which is essential to the stability of Latin America and the progress of its peoples. We must stop draining resources by providing incentives for investment in Latin America, permitting in this way the recovery of economies debilitated by successive years of austerity and sac. ii  imposed on the population. Only in this way will it be possible to avoid the social and political tensions that could well place democratic institutions at risk. Portugal has supported the deepening dialogue with the Rio Group, not only to discuss the problems of debt and international trade, but also to encourage the process of Latin American integration which, as in the case of Western Europe, would constitute a decisive step in the expansion of markets and strengthening of the continent's position in the international scene.
In this process of integration, I cannot fail to hail the efforts that have been made by the Andean Pact nations, particularly in their meeting in Cartagena in May 1989. on the subject of Latin America, may I point out the importance of the San Jose meetings, which have brought together in a common effort aimed at the furtherance of peace and development in Central America, the counties of that region, the Twelve, the Contadora Group and its Support Group.
I believe that the meeting of San Pedro Sula and those which preceded it show, through results already achieved, the primacy of dialogue over confrontation. They are the incontestable reflection of the force behind the ties that unite the Europe of the Twelve and Central America.
It is fitting here to refer to the positive results achieved at the recent Tela Summit, leading to the abandonment of armed struggle in Central America, and to reconciliation of forces and full respect for human rights. Besides, the cessation of external intervention and arms supplies to the region, financial and technical assistance of the type envisaged in the co-operation agreement between the European Community and the States parties to the Treaty on Central American Economic Integration are necessary.
Unfortunately, in Panama a situation persists which does not correspond to the hopes that today exist in Central America regarding the re-establishment of democratic rules and respect for the will of the people. This anomalous situation must end urgently and result in the triumph of law. we are witnessing in Latin America the courageous battle of the Republic of Colombia against the network of drug traffickers. Allow, me to express Portugal's unequivocal solidarity with the authorities of Bogota, which are in the forefront of a battle that concerns us all. The problem of trafficking in and consumption of drugs. which has become a universal scourge, destroying insidiously both developed and developing societies, is a matter which touches the entire international community and must be resolutely and mercilessly fought.
An illegal situation, morally and politically untenable, continues to prevail
in the Non-Self-Governing Territory of East Timor, in spite of the resolutions adopted by the General Assembly and the Security Council calling for observance of the fundamental principles - namely, those concerning the right to self-determination of its people - and the relevant resolutions of the United Nations on decolonization. 
	In accordance with our consistent policy of seeking, through dialogue and negotiation, to achieve a just, comprehensive and internationally acceptable settlement of this issue. Portugal is diligently co-operating, as it has since the very beginning, with the Nation efforts of the Secretary-General regarding the question of East Timor, It is. therefore, in an open and constructive manner that we have been engaged in the talks which, under his auspices, started last May between Indonesia and Portugal, aimed at reaching an agreement on the terms of reference, modalities and timing allowing a visit to the territory by a Portuguese Parliamentary delegation eventually to take place.
Though acknowledging the limited scope of this exercise, we are of the opinion that the resumption of the talks is in Itself a positive fact, and we sincerely hope it will be possible to conclude them successfully. We believe that this will certainly be helpful in creating a good atmosphere for their continuation now on the very political substance of the question. Let me assure members of our continuing readiness to co-operate, in good faith and flexibility, with the Secretary-General in the fulfilment of the mandate entrusted to him by the General Assembly.
On the other hand, unfortunately, many reports have been reaching us lately, coming from different quarters, institutions, such as Amnesty International, and individuals, and giving account of a new and serious aggravation of human rights abuses in East Timor, through an intensification of military repression and harassment of the civilian population. It is worth noting, in this regard, that the Sub-Commission on Prevention of Discrimination and Protection of Minorities of the Commission on Human Rights has - after failing to do so last year - very recently adopted a resolution on East Timor which, inter alia, regrets that more arrests, torture and summary executions are alleged to have taken place there since the end of 1988. I appeal to the international community not to remain indifferent to this situation and for an end to be put immediately to every form of human rights violations in East Timor.
Without peace, however, there will be no sound and lasting conditions for a return to normalcy in the Territory. And peace, as demonstrated by the unexpected and stubborn persistence of the fighting there, will not be possible without a settlement that will fully respect the interests of the people of East Timor, the need for which was rightly referred to in the statement made yesterday by Prance on behalf of the 12 States members of the European Community.
May I also call members' attention in this respect to the resolutions recently adopted by the European Parliament and the final communiqué issued by the Committee of Ministers of the Council of Europe in November 1988. A very special comment should be made, in this context, regarding the letter addressed by Monsignor Belo, head of the local Catholic Church, to the Secretary-General on 6 February 1989, appealing to him for the East Timorese to be allowed freely to express their will on the political future of the Territory, something they have so far been prevented from doing.
Portugal, needless to say, has no neo-colonialist objectives whatsoever concerning East Timor. We invoke our capacity as administering Power solely with the aim of co-operating with the United Nations in bringing about a still incomplete decolonization process, in the light of the basic criteria and rules of the United Nations and in accordance with our own moral, historical and constitutional imperatives.
In his address yesterday the Foreign Minister of France referred to other grave regional conflicts that unfortunately still persist. The continuation of the conflict in Afghanistan, the fratricide in Cambodia, the continued tension in the Korean peninsula and the serious events that took place in China last spring cannot leave the international community indifferent. I refer here also to the instability that prevails in the Middle East, and I applaud all efforts under way to bring peace to the region, notably those of President Mubarak. Allow me to stress the determination of my country to contribute in every way possible to the resolution of those problems. Unfortunately, it is not only in situations of armed conflict where violations of the most basic principles of human rights are evident.
The calm discussion in this Assembly or in the Commission on Human Rights in Geneva of the most egregious violations must be understood as a constructive effort on the part of the international community to correct violations, supporting Governments that indicate their concern in this area, or pointing cut the extreme cases where a flagrant disregard for international obligations exists, international trends in this field are frankly positive, whether with respect to the increasing power of public opinion, or with regard to the co-operation of States with the diverse socio-economic institutions concerned. The progress registered in the course of the Conference on Security and Co-operation in Europe is a relevant example.
It is in this context that my country views with alarm recent moves to undermine the efficiency of the Commission on Human Rights in Geneva, under the pretext of assuring a better geographical distribution of membership. Equally negative is the tendency that has recently become evident towards a bloc reaction against criticisms or discussions relating to a State in a specific geographical area or regional group. Such initiatives or reactions surely do not foster greater respect for human rights; all States must be aware of this in acting to support those initiatives.
I renew my appeal that this issue, fundamental to the international community, be the subject of reasoned debate aimed at improving the organs that deal with it, thereby securing greater assistance for the individuals under their protection. 
While recognizing the profound social and cultural differences and the varied circumstances of Member States, I believe that all Governments share a common aspiration to establish conditions conducive to the elimination of the death penalty. Portugal, as the first State to abolish that punishment, in 1867, cannot but support the recent initiative taken by the Federal Republic of Germany vis-à-vis the adoption of the Optional Protocol attached to the International Covenant on Civil and Political Rights, aimed at the abolition of the death penalty. We appeal to all states that use this form of punishment but that certainly would prefer that it be discontinued, to enable this Protocol to come into force.
Turning now to the international economic situation, I should like to express my support of the statement made by the Presidency of the European Community. In 1992 the Community will complete an ambitious process of economic integration. I must reaffirm that the objective of such integration is the creation not of an isolated entity, but of a more prosperous Europe, and therefore more open to co-operation with other regions.
Of remarkable importance, at the end of this decade, has been the progress achieved in the multilateral commercial negotiations of the Uruguay Round, which should lead to the widening of the General Agreement on Tariffs and Trade. The integration of new areas should, in our view, be harmonious and disciplined and based on rules that assure fair and equal competition, providing specific safeguards in some sector in - for example, textiles and clothing.
It is the task of the responsible officials to contribute usefully towards the consolidation of the world economy's basis in the next century. The political realism that today characterizes international relations, the capacity for dialogue and the opening which has been established between the developed and developing countries will be decisive factors in the setting of realistic goals and the accomplishment of concrete results.
With regard to the problems of the environment, I would begin by affirming that their resolution should not be seen as a priority of the industrialized countries alone. Recognizing that the latter today possess the means to resolve some of the questions for which they bear responsibility, we should see the protection of the environment and the resolution of ecological questions as one of the principal concerns of all humanity.
Only a global policy undertaken by the entire international community can effectively combat the growing deterioration of the ecology. The disappearance of vast areas of forest - namely the Amazon jungle - today endangers the entire terrestrial ecological equilibrium. Portugal believes there is an urgent need to develop adequate solutions, through the mobilization of international resources in co-operation with the efforts of Brazil, Malaysia and other interested States, to put an end to the disturbing deterioration of the tropical forests. The conference on the environment and development, to be held in 1992, must seek to define effective means to confront a situation which can only be considered dramatic.
In this battle, which is of concern to us all, efforts should not be spared to establish sustained models of development that will ensure economic growth without destroying the environment.
Taking as a point of departure these two premises - the universal nature of ecological problems and the need to secure economic growth without damaging the environment - this Organization, whether through its agencies, including the specialized agencies, or in plenary meetings, should urgently confront the need to establish coherent policies aimed at the protection of the environment and the resolution of current  problems. This session of the General Assembly is taking place in a climate marked by significant improvements in the international political situation, particularly in East-West relations, opening up new prospects in the important area of arms control and disarmament.
Since the signing of the intermediate-range nuclear forces Treaty - a treaty that, for the first time in history, was not merely limited to reducing deadly weapons, but aimed at eliminating a vast number of them - there have been increasing signs that further and more decisive steps in this area nay be imminent. It appears that this progress is being accompanied by a general consciousness of the fact that the true mainstays of peace and international security are equilibrium, stability and mutual confidence, as well as respect for the primacy of law and the rights and freedoms of the individual.
In saluting the efforts of the United States and the Soviet Union, efforts which have led to the emergence of a new spirit in East-West relations, I must reiterate our profound conviction that all progress in the area of arms control and disarmament must be accompanied by corresponding events in the fundamental area of political and economic democratization and respect for human rights. The resolution of those problems must be accompanied by an increased awareness that the enormous advances of technology must be directed towards the correction of asymmetries that characterize our world today. In conclusion, it is opportune to mention the significant role that we feel has been played by the United Nations peace-keeping operations in this climate of detente. We can thus consider that these operations today constitute one of the greatest successes of our Organization, at least in global terms. Their efficacy must be enhanced, and for this it will be necessary to review their system of functioning. 
My country reiterates - and with satisfaction - its confidence in the United Nations as a privileged multilateral forum for the pursuance of the objectives of development and consolidation of security and universal peace which, after all, are its reason for being.
